Citation Nr: 0400076	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The veteran served on active duty from July 1953 to June 
1956. 

The veteran's claim of entitlement to service connection for 
a right knee disorder was denied by the RO in rating 
decisions dated April 1999, June 2000 and June 1, 2001.  The 
veteran was notified of the latter decision by letter from 
the RO dated June 11, 2001.  

On June 16, 2001, the RO received from the veteran what it 
considered a request to reopen the claim based on new and 
material evidence.  See a letter from the RO to the veteran 
dated July 16, 2001.  Accompanying the request was a May 2001 
medical nexus opinion form L.F.L., M.D.  In a November 2001 
rating decision, the RO denied the claim, without discussing 
whether new and material evidence had been submitted.  The 
veteran disagreed with the November 2001 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 2002.  

Issues not on appeal

The Board observes that in a June 2000 rating decision, the 
RO denied the veteran's claim of entitlement to service 
connection for head injury residuals.  In a November 2001 
rating decision, the RO granted service connection for 
hearing loss and tinnitus and awarded a 10 percent disability 
rating for tinnitus; a noncompensable disability rating was 
awarded for hearing loss.  In a June 2002 rating decision, 
the RO awarded an increased 20 percent rating for the 
veteran's service connected hearing loss.  To the Board's 
knowledge, the veteran has not disagreed with those decisions 
and they are therefore not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  In unappealed rating decisions in April 1999, June 2000 
and June 2001, the RO denied service connection for a right 
knee disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's June 2001 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  Competent medical evidence of record supports a 
conclusion that the veteran has a right knee disorder that is 
related to a knee injury in service.  


CONCLUSIONS OF LAW

1.  The RO's June 2001 decision denying service connection 
for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  Since the June 2001 decision, new and material evidence 
has been received, and so the claim of entitlement to service 
connection for a right knee disorder is reopened.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2001).

3.  A right knee disorder was incurred as a result of the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
right knee disability, which he contends is due to an injury 
in service. 

Although the RO adjudicated the claim on the merits in 
November 2001, the Board must first examine whether the 
evidence warrants reopening the claim.  This is significant 
to the Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  The statutory 
notice requirement is applicable in cases in which new and 
material evidence must be submitted in order to reopen a 
previously denied claim.  Id.


The Board observes that the veteran was notified by the 
November 2001 rating decision, and by the March 2002 
statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in March 
2001 which specifically notified the veteran of the passage 
of the VCAA and that this claim, previously denied as not 
well grounded, would be readjudicated under the new 
provisions.  That letter specifically identified the evidence 
necessary to substantiate the claim, and notified the veteran 
of information he should provide so that the RO could assist 
him in obtaining additional evidence.  A letter was also sent 
to the veteran in July 2001 which specifically explained the 
requirements for reopening a previously denied claim.  That 
letter also specifically identified the evidence that was 
needed from the veteran and informed him that the RO would 
assist him in obtaining it.  

The veteran was also informed by means of the March 2002 SOC 
as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  That 
document explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary, that was necessary to reopen and substantiate the 
claim, and it properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion the Secretary would attempt to obtain on 
behalf of the veteran.  The Board notes that, even though the 
March and July 2001 letters requested a response within 60 
days and the SOC requested a response within 30 days, they 
each also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b). 

The fact that the veteran's claim was adjudicated by the RO 
in November 2001, prior to the expiration of the one-year 
period following the July 2001 notification of the veteran of 
the evidence necessary to substantiate his claim, does not 
render the RO's notice invalid or inadequate.  Cf.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003) [holding generally that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence].  The recently enacted Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Therefore, he was notified properly of his 
statutory rights.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
in June 2001, prior to this date, the earlier version of the 
law remains applicable in this case.  The operative version 
of the law is set forth in the following paragraph.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis 

New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a right knee disorder.  

At the time of the June 2001 rating decision, there was 
medical evidence of a current disability, in the form a 
January 1999 diagnosis of degenerative joint disease of both 
knees.  There was also evidence of an in-service injury to 
the veteran's right knee, as shown in the service medical 
records.  Hickson elements (1) and (2) accordingly had been 
met.  However, there was no competent medical evidence of a 
nexus between the current right knee arthritis and the in-
service injury.  

Since the claim was last finally denied in June 2001, the 
evidence received includes a May 2001 letter from Dr. L.F.L, 
which provides his opinion that within a reasonable degree of 
medical certainty the veteran's in-service knee injury 
resulted in his current right knee disability.  This opinion 
provides medical evidence of a nexus between the veteran's 
current right knee symptoms and military service, an element 
which was lacking at the time of the June 2001 decision.

There is also of record an August 2001 VA examination report, 
which further confirms the diagnosis of arthritis of the 
right knee, and a May 2003 Veterans Health Administration 
(VHA) opinion, which was obtained by the Board, which 
concludes that the veteran's right knee arthritis could 
conceivably be a result of the in-service injury to his knee.  

This evidence is, in the opinion of the Board, new and 
material, because such evidence suggests that the veteran's 
current right knee disorder is related to the injury to his 
right knee in service.  This evidence was not previously of 
record, it bears directly and substantially upon the specific 
matter under consideration, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See Hodge, supra.  Therefore, the Board finds 
that the veteran's claim of entitlement to service connection 
for a right knee disorder is reopened.

Procedural concerns

At this juncture, the posture of the claim changes somewhat 
now that it has been reopened. 

(i.)  Standard of review/Bernard considerations

The RO initially denied the veteran's claim of entitlement to 
service connection for a right knee disorder by finding that 
the claim was not well grounded.  The VCAA eliminated the 
concept of a well grounded claim.  The current standard of 
review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the June 2001 rating decision, and 
in subsequent adjudications, the RO denied service connection 
for the claimed disability based on the substantive merits.  
Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

Similarly, since the RO ultimately adjudicated the veteran's 
claim on its merits, rather than denying it based on no new 
and material evidence, there is no Bernard problem with 
respect to the Board now adjudicating this claim on its 
merits.

The Board additionally notes that the Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.  In evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

(ii.)  Duty to assist 

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003)

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO requested and obtained the veteran's 
service medical records.  The veteran was afforded a VA 
examination in January 1999 and August 2001.  The veteran 
submitted private medical records in June 2001.  As noted 
elsewhere in this decision, the Board obtained a VHA opinion 
in May 2003.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  In July 2001, the veteran submitted a VA Form 21-
4138 indicating that he had no further evidence to submit and 
that there was no further evidence he wanted VA to obtain for 
him.  

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his substantive appeal 
that he did not want a BVA hearing, and he never requested a 
hearing before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Entitlement to service connection

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As stated above, the evidence includes a medical diagnosis of 
a current disability, satisfying Hickson element (1).  The 
August 2001 VA examination report contains a diagnosis of 
traumatic arthritis, right knee, with right total knee 
arthroplasty replacement.  A May 2001 letter from Dr. L.F.L. 
states that the veteran underwent a total knee arthroplasty 
of the right knee in July 1998.  

The record also includes evidence of an injury to the 
veteran's right knee during service, satisfying element (2).  
Service medical records show that the veteran suffered a 
laceration to his right knee in March 1955.  

As the first two elements are met, the case then turns upon 
whether there is competent evidence of a nexus or 
relationship between the in-service injury and the current 
disability, Hickson element (3).

There are two medical opinions of record which address this 
element.  A May 2001 letter from Dr. L.F.L, submitted by the 
veteran, states that, when the veteran first reported for 
treatment in February 1985, his x-rays showed considerable 
degenerative changes at that time.  Dr. L.F.L. concluded that 
the history of degenerative arthritis and the documented 
history of trauma to the knee in the military indicate within 
a reasonable degree of medical certainty that the veteran's 
in-service right knee injury resulted in traumatic arthritis.  

The Board notes that the May 2001 opinion of Dr. L.F.L. 
suffers primarily from the apparent lack of review of the 
veteran's medical records.  It appears that the medical 
history on which he based his opinion came essentially from 
the veteran's own account.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].  However, as noted 
above, the service medical records do include reference to a 
knee injury, albeit a laceration.  

In an attempt to remedy this situation, an additional opinion 
was obtained from a VHA specialist in May 2003, to 
specifically address the issue of a causative relationship 
based on a thorough review of the veteran's medical and 
military history.  The VHA physician reviewed the veteran's 
claim file and concluded that the "fact that the 
degenerative changes took place rather early in [the 
veteran's] life is conceivably related to his right knee 
injury while in the service.  Whatever injury he had could be 
a precipitating factor in developing degenerative joint 
disease."  He further stated that it was noteworthy that the 
veteran had his left knee replaced a year later and he 
obviously was developing bilateral joint disease.  But 
despite evidence that the veteran's condition was bilateral, 
the physician concluded that "the fact that he developed 
early disease in his right knee could conceivably be a result 
of the injury while in the service."  He further stated that 
he agreed with the finding of Dr. L.F.L.

The May 2003 opinion essentially corroborates the findings of 
L.F.L..  The Board interprets the VHA physician's statement 
that he agreed with the finding of Dr. L.F.L. as an adoption 
of Dr. L.F.L.'s more emphatic statement of the likelihood of 
a medical nexus.  Such an adoption of Dr. L.F.L.'s reasoning, 
in combination with the May 2003 VA physician's review of the 
record (something lacking in Dr. L.F.L.'s opinion) provides 
persuasive evidence in favor a medical nexus.  

A significant factor in the Board's reasoning is the lack of 
any medical opinion which contradicts the May 2003 and May 
2001 opinions.  The January 1999 and August 2001 VA 
examination reports do not include nexus opinions.  
Accordingly, the Board finds that the third Hickson element 
is met.

Each of the elements necessary for establishment of service 
connection have been met.  Accordingly, the Board finds that 
the veteran's right knee disorder resulted from an injury 
incurred in active service.  The veteran's claim of 
entitlement to service connection for a right knee disorder 
is granted.


ORDER

Service connection for a right knee disorder is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



